Allowable Subject Matter
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-25 are allowed.
3.	The following is an examiner’s statement of reasons for allowance:
The prior art is silent in teaching wherein a body comprising a top surface, a first surface, a second surface, and an underside surface; a processor located within the body; a communication device located within the body in communication with the processor; one or more buttons in communication with the processor; an internal storage medium located within the body in communication with the processor; and a power supply located within the body; wherein the one or more buttons are configured to trigger the processor to log a nicotine replacement therapy (NRT) use event to the internal storage medium when depressed and subsequently released within a predetermined timeframe; wherein the one or more buttons are configured to trigger the processor to log a tobacco use event to the internal storage medium when depressed and released at a time longer than the predetermined timeframe; wherein the one or more buttons, when depressed, are configured to trigger the processor to log a craving event to the internal storage medium, wherein an intensity of the craving event is determined by a time duration between depression and release of the one or more buttons in combination with all claimed elements of independent claims 1 and 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E CHOI whose telephone number is (571)270-3780.  The examiner can normally be reached on M-F: 7-2, 7-10 (PST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID E CHOI/Primary Examiner, Art Unit 2174